Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim   1-4   11   12   13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Little  290  in view of Clark 513  Boutros  934  Galano  169   and Briginetz 008
For  claims  1  2 Little figure  3 includes housing 2  card   1  terminal cavities. from back to front walls  for    terminals 6                Type  pcb   or  card  not stated but  note that plug in   memory cards are standard and b further shown by  Galano at 20    Therefor  obvious to form Little  card  1  as a memory card  too enable   proper transmission of date  Specific   memory features  of claims 1  and 2 are admittedly known and obvious to apply to Little system for proper use in a computer   Also for claim 1 Kittle lacks use of a latch   Boutros at 21 uses a latch  and Clark  ribs on surface  94 are used as a latch .  Therefor obvious to form Little system with such type latch means to enable retention in the receptacle  Claim 3  see openings  14  Claim   4  slot use  not shown by Little but  shown by Boutros at 14  and Braginetz at 46   Obvious to use such feature in Little to help position the pcb                 Claim 11 any of the vertical walls  to which a latch is added   readable as a side  wall    Claim 12  projections at  24   and    Clark ribs as applied to Little   each   readable as cover retention means  in absence of  details of a  cover in  claim  12                              Claim     13  Little lacks use of a key but  Boutros at 8  uses a key     Obvious to use such feature- in Little system  to insure  correct mating of plug to receptacle
                   Claims  14 -  20 are  allowed
   Claims   5-10   are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.          SPE      TC  Patel  571  272 2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832